Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the limitation “there is a minimum distance between the electrically insulating tube and the ceramic insulator when the shatter protection and the ceramic insulator   are arranged concentrically” fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1, 4-5 , and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller et al. (US 2016/0351305 A1 hereinafter Hiller)  in view of Rocks et al. (US 2015/0031798 A1 hereinafter Rocks).
Regarding claim 1, Hiller discloses, in Fig.6,  a shatter protection (100) for a high voltage apparatus with a ceramic insulator (14), wherein the shatter protection (100) comprises at least one electrically insulating tube (100
	Hiller fails to specifically disclose the insulator is ceramic.
	Rocks discloses a ceramic insulator (see insulating layer 4; para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Rocks with the insulator of Hiller  in order for grading an electric field of a high voltage electrical conductor (para 0018).
	

Regarding claim 4, Hiller discloses, in Fig.6,  , wherein the holes (see holes in 100) through the envelope surface are arranged and shaped to increase the creepage distance between the ends  of the electrically insulating tube ( shortest distance is increased between top and bottom of 100 by holes).

Regarding claim 5, Hiller fails to specifically disclose wherein the at least one 25electrically insulating tube comprises an electrically insulating fiber composite material.
	Rocks discloses wherein the at least one 25electrically insulating tube (4) comprises an electrically insulating fiber composite material (4 is polymer compost material with fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Rocks with the insulator of Hiller  in order for grading an electric field of a high voltage electrical conductor (para 0018).
	Regarding claim 8, Hiller fails to specifically disclose wherein the electrically insulating fiber composite material comprises an inorganic fiber reinforced polymer material.  
	Rocks discloses an electrically insulating fiber composite material comprises an inorganic fiber reinforced polymer material (see para 0027).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Rocks with the insulator of Hiller  in order for grading an electric field of a high voltage electrical conductor (para 0018).

Regarding claim 9, Hiller fails to specifically disclose wherein the electrically insulating fiber composite material comprises an organic fiber reinforced polymer material.
Rocks discloses wherein the electrically insulating fiber composite material comprises an organic fiber reinforced polymer material ( para 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Rocks with the insulator of Hiller  in order for grading an electric field of a high voltage electrical conductor (para 0018).

 

ALLOWABLE SUBJECT MATTER
 Claims 2-3 and 6-7are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 2-3, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" at least two electrically insulating tubes with different diameters and which are arranged concentrically with a distance between them." in combination with the remaining limitations of the claim 2. 
Regarding claims 6-7, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" two layers of helically wound electrically insulating fiber composite material, wherein one of the layers comprises a first helix shape of the electrically insulating fiber composite material wound with a first pitch such that there is a first gap between the winding turns, and the other layer comprises a second helix shape of the electrically insulating fiber composite material wound onto the first helix shape, the winding of the second helix shape is in the opposite direction as the winding of the first helix shape and it is wound at a second pitch, which is different from the first pitch, offset from the plane perpendicular to an " in combination with the remaining limitations of the claim 6. 

Regarding claims 11-15, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first helix shape of the electrically insulating fiber composite material at a first pitch such that there is a first gap between the winding turns, the diameter of the first helix shape is such that there is a minimum distance between the first helix shape and the ceramic insulator when a  first electrically insulating tube and the ceramic insulator are arranged concentrically; and winding  a second helix shape of the electrically insulating fiber composite material onto the first helix shape, the winding of the second helix shape is in the opposite direction as the winding of the first helix shape and it is wound at a second pitch, which is different from the first pitch, and such that there is a second gap between the winding turns; and thereby forming a first electrically insulating tube of the at least one electrically insulating tube with holes formed by the first and second gap between the winding turn " in combination with the remaining limitations of the claim 11. 
 
 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848